Exhibit 10.3

SECOND AMENDMENT TO

COMPUTER PROGRAMS AND SYSTEMS, INC.

2002 STOCK OPTION PLAN

This SECOND AMENDMENT TO COMPUTER PROGRAMS AND SYSTEMS, INC. 2002 STOCK OPTION
PLAN is made and adopted by Computer Programs and Systems, Inc., a Delaware
corporation (the “Company”), effective as of January 1, 2009. Capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Plan (as defined below).

WHEREAS, effective as of May 20, 2002, the Company adopted the Computer Programs
and Systems, Inc. 2002 Stock Option Plan (the “Plan”);

WHEREAS, effective May 12, 2005, the Company adopted the First Amendment to the
Plan;

WHEREAS, the Company’s Board of Directors (the “Board”) desires to further amend
the Plan in order to ensure that the options issued thereunder are not
considered “nonqualified deferred compensation” subject to Internal Revenue Code
Section 409A;

WHEREAS, the Board reserved the right to amend the Plan without participants’
consent pursuant to Section 15.1 of the Plan so long as the amendment does not
impair the rights of any participant or the value of any outstanding options;

WHEREAS, the Board further reserved the right to amend the Plan without
shareholder approval pursuant to Section 15.1 of the Plan so long as such
approval is not necessary to comply with any tax or regulatory requirement; and

WHEREAS, the Board has determined that such amendment does not impair the rights
of any participant or the value of any outstanding options nor does such
amendment require shareholder approval.

NOW THEREFORE, in consideration of the foregoing, the Plan hereby is amended as
follows:

1. The definition of “Fair Market Value” in Article 2 of the Plan is hereby
amended and restated in its entirety to read as follows:

“‘Fair Market Value’ means the closing price on the date of determination for a
share of Stock, or if there were no sales on such date, the most recent prior
date on which there were sales, as reported by The Wall Street Journal or, if
The Wall Street Journal does not report such closing price, such closing price
as reported by a newspaper or trade journal selected by the Board, as determined
in a manner consistent with Internal Revenue Code Section 409A and the guidance
and regulations promulgated thereunder.”

 

-1-



--------------------------------------------------------------------------------

2. Section 10.2 of the Plan is hereby amended and restated in its entirety to
read as follows:

“Section 10.2 Restrictions. The Board may impose such restrictions on any shares
of Stock acquired pursuant to Options under this Plan as it may deem advisable,
including, without limitation, restrictions under applicable federal securities
law, restrictions imposed by any stock exchange upon which such shares of Stock
may be listed, restrictions under any blue sky or state securities laws
applicable to such shares, and restrictions under Internal Revenue Code
Section 409A.”

3. Article 13 of the Plan is hereby amended by inserting the following at the
end of the last sentence therein:

“or with respect to Options, no such adjustment shall be authorized to the
extent that such adjustment would cause an Option to be subject to Internal
Revenue Code Section 409A.”

4. Article 14 of the Plan is hereby amended by inserting the following at the
end of the last sentence therein:

“or would cause Options to be subject to Internal Revenue Code Section 409A.”

5. Section 15.4 of the Plan is hereby amended by inserting the following at the
end of the last sentence therein:

“provided that such alternative Option shall not be subject to Internal Revenue
Code Section 409A.”

6. Article 15 of the Plan is hereby amended by inserting the following
Section 15.5 as the final Section therein:

“15.5 Amendments and Adjustments For Compliance With Internal Revenue Code
Section 409A. Notwithstanding any provision in the Plan or an Option Agreement
to the contrary, the Board (i) may not amend this Plan, any Option Agreement, or
any Option or make adjustments to any Option to the extent that such amendment
or adjustment would cause an Option to be subject to Internal Revenue Code
Section 409A, but (ii) may amend this Plan, any Option Agreement, or any Option
to cause this Plan, any Option Agreement, or any Option to be exempt from
Internal Revenue Code Section 409A, and no consent of any Employee shall be
required for such amendment.”

 

-2-



--------------------------------------------------------------------------------

7. Article 16 is hereby amended by inserting the following Sections 16.13 and
16.14 as the final Sections therein:

“16.13 Internal Revenue Code Section 409A and Non-ISOs. With respect to all
Non-ISOs granted hereunder, (i) the Option Price per share of Stock purchased
pursuant to the Non-ISO shall never be less than the Fair Market Value of one
share of Stock on the date of the grant of the Non-ISO and the number of shares
of Stock subject to such Non-ISO shall be fixed on the date of the grant;
(ii) the transfer or exercise of the Non-ISO shall be subject to taxation
pursuant to Internal Revenue Code Section 83 and Treas. Reg. Section 1.83-7; and
(iii) the Non-ISO shall not include any feature for the deferral of
compensation, other than the deferral of recognition of income until the later
of (a) the exercise or disposition of the Non-ISO under Treas. Reg.
Section 1.83-7, or (b) the time the Stock, acquired pursuant to the exercise of
the Non-ISO, first becomes substantially vested (as defined in Treas. Reg.
Section 1.83-3(b)).

16.14 Internal Revenue Code Section 409A. The Options granted hereunder are not
intended to be considered ‘nonqualified deferred compensation’ within the
meaning of Internal Revenue Code Section 409A. Notwithstanding any other
provision in this Plan to the contrary, all of the terms and conditions of any
Options granted under this Plan shall be designed to satisfy the exemption for
stock options set forth in the guidance and regulations promulgated under
Internal Revenue Code Section 409A. To the extent that any Option granted
hereunder is contrary to the provisions of this Section 16.14, the Option shall
be deemed to be amended to comply with this Section 16.14 and the terms of the
Plan.”

8. This Second Amendment to the Plan shall be and is hereby incorporated in and
forms a part of the Plan.

9. This Second Amendment to the Plan shall be effective as of January 1, 2009.

10. Except as set forth herein, the Plan remains in full force and effect.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Second Amendment to the Computer
Programs and Systems, Inc. 2002 Stock Option Plan to be signed by David A. Dye,
its Chairman, and attested to by Darrell G. West, its Secretary, as of
December 22, 2008.

 

 

/s/ David A. Dye

 

David A. Dye

Chairman

 

 

Attest:

/s/ Darrell G. West

 

Darrell G. West

Secretary

   

 

-4-